VAN BRUNT, P. J.
So far as the appeal is taken from that part of the' order whereby the surrogate appointed an appraiser, we think the same should be affirmed. There is nothing in this record to show that the appraisers authorized to be appointed under the act of 1900 had been named, and until that had been done the surrogate had the power and authority to appoint such appraiser as he deemed proper.
As to that part of the appeal which refers to the directions contained in the order as to the methods of appraisement, we think the appeal should be dismissed. After the appraisement has been taken, and the appraiser has reported, and his report has been confirmed by the surrogate, then the court can determine as to whether the correct principles have been followed in fixing the amount of the tax. There will then be before it the full record upon which the appraiser acts.
The order appealed from, so far as the naming of the appraiser is concerned, should be affirmed, and the appeal from the other parts of said order should be dismissed, with $10 costs and disbursements to the respondents. All concur.